                                           Case 4:20-cv-04797-YGR Document 6 Filed 08/06/20 Page 1 of 4




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CYMEYON V. HILL,
                                   4                                                          Case No. 20-cv-04797-YGR (PR)
                                                          Plaintiff,
                                   5                                                          ORDER ADDRESSING PLAINTIFF’S
                                                    v.                                        PENDING MOTIONS; DENYING
                                   6                                                          MOTION TO PROCEED IN FORMA
                                         M. TYLER, et al.,                                    PAUPERIS WITHOUT PREJUDICE;
                                   7                                                          AND DIRECTING PLAINTIFF TO
                                                          Defendants.                         COMPLETE NON-PRISONER
                                   8                                                          APPLICATION FOR LEAVE TO
                                                                                              PROCEED IN FORMA PAUPERIS
                                   9
                                                 This case was opened as a pro se civil rights action pursuant to 42 U.S.C. § 1983 on July
                                  10
                                       17, 2020 when Plaintiff, a civil detainee, filed a civil rights complaint form in which he
                                  11
                                       complained about conditions at Salinas Valley State Prison (“SVSP”). Dkt. 1. Also on the same
                                  12
Northern District of California




                                       date, Plaintiff filed the following: (1) a completed form entitled, “Application to Proceed In
 United States District Court




                                  13
                                       Forma Pauperis (“IFP”) By a Prisoner,” from the United States District Court for the Eastern
                                  14
                                       District of California; (2) a motion for appointment of counsel; and (3) a letter entitled, “RE: Pro
                                  15
                                       Se Form Package to the Clerk [of the] Court.” Dkts. 2, 3, 4.
                                  16
                                                 Also on July 17, 2020, the Clerk notified Plaintiff that his application to proceed IFP was
                                  17
                                       not submitted on the “proper form” from this district. Dkt. 5. The Clerk mailed to Plaintiff the
                                  18
                                       Court’s prisoner IFP application form and told him that he must complete it within twenty-eight
                                  19
                                       days or his action would be dismissed. See id. To date, Plaintiff has not responded to the Clerk’s
                                  20
                                       notice.
                                  21
                                                 In Plaintiff’s letter entitled, “RE: Pro Se Form Package to the Clerk [of the] Court,” he
                                  22
                                       asks the Court to provide him with forms and instructions on how to “file a pro se federal criminal
                                  23
                                       complaint.” Dkt. 4 at 1. However, to the extent that Plaintiff’s letter is construed as a request to
                                  24
                                       file a criminal complaint, such a request is DENIED. Plaintiff cannot pursue such an action in this
                                  25
                                       Court because “a private citizen lacks a judicially cognizable interest in the prosecution or
                                  26
                                       nonprosecution of another.” Linda R. S. v. Richard D., 410 U.S. 614, 619 (1973). Accordingly,
                                  27
                                       Plaintiff’s request to file a criminal complaint is DENIED. Dkt. 4.
                                  28
                                           Case 4:20-cv-04797-YGR Document 6 Filed 08/06/20 Page 2 of 4




                                   1          It seems, however, that in Plaintiff’s initial filing, he alleges claims challenging his

                                   2   condition of confinement, including a claim of deliberate indifference to his serious medical needs

                                   3   against three prison physicians (Drs. M. Tyler, G. Ramos, and M. Sing1) stemming from an

                                   4   incident in May 2020, see dkt. 1, and such claims are more properly brought in a civil rights action

                                   5   pursuant to 42 U.S.C. § 1983. Therefore, because it seems that Plaintiff wishes to pursue a section

                                   6   1983 action, the Court will screen the pending complaint in a separate written Order after Plaintiff

                                   7   files the proper IFP application, as directed below.

                                   8          The Court notes that because Plaintiff is a civil detainee, then he is not a “prisoner” subject

                                   9   to the provisions of the Prisoner Litigation Reform Act. See Page v. Torrey, 201 F.3d 1136, 1140

                                  10   (9th Cir. 2000). Therefore, the prisoner IFP application was not the proper form. Additionally, as

                                  11   mentioned, the record does not include information about any inmate trust account that he had.

                                  12   Non-prisoner status is not the determining factor in whether a litigant will be allowed to proceed
Northern District of California
 United States District Court




                                  13   as a pauper. The Court must have information about an applicant’s financial wherewithal to

                                  14   decide whether pauper status is appropriate and whether a partial filing fee may be assessed, but

                                  15   Plaintiff’s current application does not provide enough information for the Court to make the

                                  16   decision. Accordingly, his IFP application is DENIED without prejudice because it is incomplete.

                                  17   Dkt. 2. The Clerk shall send Plaintiff a copy of the Court’s non-prisoner IFP application form

                                  18   with a copy of this Order, and Plaintiff shall complete it, as directed below.

                                  19          Plaintiff’s motion for appointment of counsel is DENIED for want of exceptional

                                  20   circumstances. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997); see also Lassiter v.

                                  21   Dep’t of Social Services, 452 U.S. 18, 25 (1981) (there is no constitutional right to counsel in a

                                  22   civil case). This denial is without prejudice to the Court’s sua sponte appointment of counsel at a

                                  23   future date should the circumstances of this case warrant such appointment.

                                  24           Finally, it is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  25   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                  26
                                  27          1
                                                The Clerk is directed to correct the spelling of Defendant Sing’s last name to “Sing”
                                  28   instead of “St. Ivs,” which was how it was originally docketed based on Plaintiff’s undecipherable
                                       handwriting.
                                                                                          2
                                           Case 4:20-cv-04797-YGR Document 6 Filed 08/06/20 Page 3 of 4




                                   1   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                   2   while an action is pending must promptly file a notice of change of address specifying the new

                                   3   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                   4   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                   5   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                   6   se party indicating a current address. See L.R. 3-11(b).

                                   7                                               CONCLUSION

                                   8             For the reasons outlined above, the Court orders as follows:

                                   9             1.     Plaintiff’s IFP application is DENIED without prejudice because it is incomplete.

                                  10   Dkt. 2.

                                  11             2.     Plaintiff’s request to file a criminal complaint is DENIED. Dkt. 4.

                                  12             3.     Plaintiff’s motion for appointment of counsel is DENIED. Dkt. 3.
Northern District of California
 United States District Court




                                  13             4.     Plaintiff shall file a non-prisoner application to proceed IFP. Plaintiff shall answer

                                  14   all questions in the attached non-prisoner IFP application forms as well as provide any requisite

                                  15   documentation. He shall file his completed non-prisoner IFP application forms within twenty-

                                  16   eight (28) days of the date of this Order. As mentioned, if Plaintiff files a completed non-prisoner

                                  17   trust account statement by the deadline, then the Court will review the complaint in a separate

                                  18   written Order. The failure to file a completed non-prisoner IFP application or pay the full

                                  19   filing fee by the deadline will result in dismissal without prejudice for failure to do so.

                                  20             The Court further notes that although a trust account statement is not mentioned on the

                                  21   non-prisoner IFP application form, requiring information about a trust account balance is

                                  22   appropriate for someone who is in custody and is having some or all of his basic needs met. Thus,

                                  23   Plaintiff should note that the question regarding whether he has a bank account should be

                                  24   completed to indicate any funds he has in any trust account maintained for him at the institution

                                  25   where he is currently detained. Plaintiff must inform the Court of any such account he has at the

                                  26   facility.

                                  27             5.     The Clerk is directed to send Plaintiff blank non-prisoner IFP application form.

                                  28             6.     The Clerk is also directed to correct the spelling of Defendant Sing’s last name to
                                                                                           3
                                           Case 4:20-cv-04797-YGR Document 6 Filed 08/06/20 Page 4 of 4




                                   1   “Sing” instead of “St. Ivs.”

                                   2          7.      This Order terminates Docket Nos. 2, 3 and 4.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 6, 2020

                                   5                                                  ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
